UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K/A (Mark One): ý Annual report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 OR ¨ Transition report pursuant to Section15(d) of the Securities Exchange Act of 1934 Commission File Number: 000-25887 PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN (Full title of the plan) PrivateBancorp, Inc. 70 West Madison Street Chicago, Illinois 60602 (Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office) REQUIRED INFORMATION Item4. The PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan (the “Plan”) is subject to ERISA and files Plan financial statements and schedules prepared in accordance with the financial requirements of ERISA. Financial Statements. Listed below are the financial statements and schedules filed as a part of the annual report. (a)Statements of Net Assets Available for Plan Benefits as of December 31, 2006 and 2005, and the related Statement of Changes in Net Assets Available for Plan Benefits for the years ended December 31, 2006 and December 31, 2005. (b)Statements of Net Assets Available for Plan Benefits as of December 31, 2006 and December 31, 2005 and the related Statement of Changes in Net Assets Available for Plan Benefits for the year ended December 31, 2006 and December 31, 2005, respectively, are hereby incorporated by reference to the Registration Statements on Form S-8 filed by the PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan (File No.333-132509) with the Securities and Exchange Commission on March 17, 2006, and the PrivateBancorp, Inc. Savings and Retirement Plan (File No.333-43830) with the Securities and Exchange Commission on August15, 2000. PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN FINANCIAL STATEMENTS DECEMBER 31, 2 Table of Contents Page Independent Auditors’ Report 1 Statement of Net Assets Available for Benefits, December 31, 2006 and December 31, 2005 2 Statement of Changes in Net Assets Available for Benefits, Year Ended December 31, 2006 and December 31, 2005 3 Notes to Financial Statements 4 Supplemental Schedule 12 ScheduleH, Line 4i - Scheduleof Assets Held for Investment Purposes at End of Year, December 31, 2006 13 i REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Audit Committee Chairman PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN We have audited the accompanying statements of net assets available for benefits of the PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan (the “Plan”) as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplemental schedules are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. As further described in Note 2, the Plan adopted FSP AAG INV-1 and SOP 94-4-1 for the years ended December 31, 2006 and 2005. /s/ MAYER HOFFMAN McCANN P.C. Chicago, Illinois June 20, 2007 1 PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2006 and 2005 2006 (Restated) 2005 ASSETS Investments, at fair value: Principal Life Insurance Company pooled - separate accounts $ 9,819,493 $ 5,541,725 American Funds registered investment companies 2,337,219 1,508,492 Dodge & Cox registered investment company 1,739,395 — PrivateBancorp, Inc. common stock 10,679,983 8,503,192 Common/collective trust 542,455 344,941 Participant loan fund 375,046 192,712 25,493,591 16,091,062 Receivables: Employer contributions — 15 Participants’ contributions 875 — 875 15 Net assets reflecting all investments at fair value 25,494,466 16,091,077 Adjustments from fair value to contract value for fully benefit-responsive investment contracts 8,610 5,475 NET ASSETS AVAILABLE FOR BENEFITS $ 25,503,076 $ 16,096,552 See Notes to Financial Statements 2 PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, 2006 and 2005 2006 2005 ADDITIONS Contributions from employer $ 667,494 $ 496,386 Contributions from participants 2,334,359 1,694,184 Rollovers 1,048,521 1,620,861 Interest income 20,817 9,766 Dividend income 60,938 40,913 Net realized and unrealized gains of PrivateBancorp, Inc. stock 1,456,426 765,549 Net realized and unrealized gains in fair value of common/collective trust 17,507 12,678 Net realized and unrealized gains in fair value of registered investment companies 379,543 126,273 Net realized and unrealized gains in fair value of pooled-separate accounts 1,075,968 334,497 Transfer of assets from plan merger 3,286,231 — Other loss — (969 ) TOTAL ADDITIONS 10,347,804 5,100,138 DEDUCTIONS Withdrawals by participants (887,871 ) (709,233 ) Administrative expenses (53,409 ) (34,923 ) TOTAL DEDUCTIONS (941,280 ) (744,156 ) NET INCREASE 9,406,524 4,355,982 NET ASSETS AVAILABLE FOR BENEFITS -BEGINNING OF YEAR 16,096,552 11,740,570 NET ASSETS AVAILABLE FOR BENEFITS -END OF YEAR $ 25,503,076 $ 16,096,552 See Notes to Financial Statements 3 PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS (1)Description of plan The following description of the PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General - The Plan is a defined contribution plan covering employees of The PrivateBank and Trust Company and its subsidiary Lodestar Investment Counsel, LLC (“Lodestar”), The PrivateBank - St. Louis, The PrivateBank Mortgage Company, The PrivateBank Securities LLC, The PrivateBank - Michigan and The PrivateBank - Michigan’s Mortgage Company. The PrivateBank and Trust Company, The PrivateBank -St. Louis, The PrivateBank Mortgage Company, The PrivateBank Securities LLC, The PrivateBank Michigan and The PrivateBank Michigan’s Mortgage Company are subsidiaries of PrivateBancorp, Inc. (the “Company”). The PrivateBank and Trust Company, The PrivateBank - St. Louis, The PrivateBank Mortgage Company, The PrivateBank Securities LLC, The PrivateBank - Michigan and The PrivateBank Michigan’s Mortgage Company are individually and collectively referred to as the “Subsidiary” and the “Subsidiaries.” The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Effective July 1, 2004, the Plan sponsor adopted the Principal Financial Group Prototype Basic Savings Plan No. 2. On November 30, 2004, the Plan sponsor amended the Plan to merge the plan of Lodestar. The Plan is sponsored by the Company. Effective January 1, 2006, the Company amended and restated the Plan to reflect the addition of an employee stock ownership investment option (“ESOP”). There are features which became available to participants due to the ESOP. These include pass-through voting, the right to request the ESOP Company stock balance be distributed in the form of Company stock, and dividends on participants’ allocated shares of Company stock under the Plan being allowed to be paid directly to them outside the Plan or reinvested in more shares through the Plan. Contributions - Participants may contribute up to the maximum percentage of compensation, as defined in the Plan, and dollar amounts permissible by the Internal Revenue Code (“IRC”). Subsidiary-paid cash bonuses are included in the definition of compensation. Participants may also transfer amounts representing distributions from other qualified defined benefit or contribution plans. Subsidiary matching contributions are discretionary and based on a percentage of employee contributions. The Subsidiaries may make qualified matching contributions, corrective nonelective contributions and an additional discretionary contribution, all based on formulas determined by the Company. Participants who are at least 18 years old are eligible for the employer contributions after one year of employment. See Notes to Financial Statements 4 PRIVATEBANCORP, INC. SAVINGS, RETIREMENT AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Participant accounts- Each participant’s account is credited with the participant’s contribution and allocations of (a) the Subsidiary’s contribution and (b) investment earnings and losses and is charged with participant withdrawals or distributions and administrative fees and expenses. Allocations are based on employee contributions, eligible compensation or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting - Participants are immediately vested in their contributions and the Subsidiary’s qualified matching contributions and corrective nonelective contributions plus actual earnings thereon. Vesting in the Subsidiaries’ matching and discretionary contribution portion of their accounts plus actual earnings thereon is based on years of continuous service. A participant is 100% vested after five years of credited service. Investment options - Currently, participants are able to direct employee contributions into pooled-separate accounts (“PSAs”), a common and collective trust (both maintained by an insurance carrier), mutual funds and PrivateBancorp, Inc. common stock. Prior to the adoption of the Principal Financial Group Prototype Plan, the participants were able to direct employee contributions into PSAs, which had underlying investments of mutual funds and PrivateBancorp, Inc. common stock. Participants are able to transfer funds among all investment options. Participant loans - Participants may borrow from their own contributions a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Loan repayment terms are determined by the Subsidiaries. The loans are secured by the balance in the participant’s account and bear interest at the prime rate (8.25% and 7.25% as of December 31, 2006 and 2005, respectively) in effect on the loan acquisition date plus 100 basis points. Interest rates ranged from 5.50% to 9.25% on all participant loans outstanding as of December 31, 2006. Principal and interest are paid ratably through payroll deductions. Payment of benefits - Participants are eligible to receive the vested portion of their plan account upon retirement, termination of employment, disability or death. Payment will generally be made in a lump sum. Hardship withdrawals are also available to participants who demonstrate financial need in certain circumstances, as defined. In-service withdrawals are permitted for those participants who have reached the normal retirement age, as defined in the Plan. Forfeited accounts - As of
